Citation Nr: 0732624	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-35 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for an unspecified 
neurosis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk


INTRODUCTION

The veteran service on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  Hearing loss is not shown by competent medical evidence 
to be related to service, and a compensably disabling 
sensorineural hearing loss was not manifested within one year 
of separation from active duty.

2.  The veteran does not have an unspecified neurosis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and a sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  A neurosis was not incurred in or aggravated by service, 
and a psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
May 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his  possession.  After notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  The claimant was provided 
the opportunity to present pertinent evidence and testimony.  
The failure to provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disabilities on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claims for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.

Background

The veteran served as a vehicle repairman while on active 
duty.

Service medical records are negative for any complaints, 
treatment, or diagnosis of a neurosis.  The veteran 
clinically evaluated as psychiatrically normal at discharge.

The veteran's entrance examination in December 1965 showed 
pure tone thresholds, in decibels, as follows (after 
conversion to ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
-
5
LEFT
10
10
5
-
10

The separation examination in November 1968 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
5
0
5
-
15

The veteran was first diagnosed with hearing loss by an ENT 
Specialists, Inc., examiner in April 1993.  This was nearly 
25 years after separation from service.

On the authorized audiological evaluation in May 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of zero 
percent in the right ear and of zero percent in the left ear.  
In summary, the diagnosis was no measurable hearing.

The May 2004 examiner declined to comment on the etiology of 
the veteran's hearing loss.  The examiner opined that an 
examination by an otolaryngologist would be appropriate.  

Post-service medical records are negative for any complaints, 
treatment, or diagnosis of a neurosis.

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss and psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2006).  In 
this case, the veteran exceeds the requirements for hearing 
impairment.

Presumptive service connection is not, however, warranted 
because there is no evidence showing manifestations of a 
sensorineural hearing loss to a compensably disabling degree 
within the first year following separation from active duty.  
The veteran first demonstrated clinical evidence of a hearing 
loss for VA purposes in 1993, approximately 25 years after 
service. 

The Board acknowledges that the veteran was never examined by 
a VA otolaryngologist, despite the May 2004 recommendation of 
the VA examiner.  In deciding not to remand for such an 
examination, the Board has considered the decision in Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the 
outcome of this claim hinges on what occurred, or more 
precisely what did not occur, in service.  In the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the veteran's claimed disability would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  The holding in Charles 
was clearly predicated on the existence of evidence of both 
in-service incurrence and a current diagnosis.  Simply 
stated, referral of this case for an examination or 
obtainment of a medical opinion under circumstances here 
presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  Cf.  Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1356 (Fed. Cir. 2003) (If the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
obtaining a medical opinion would substantiate the claim.  
"A medical examination or opinion generally could not fill 
the gap left by the other evidence in establishing a service 
connection.")

Under these circumstances, the preponderance of the evidence 
is against finding a basis for concluding that the veteran's 
hearing loss is the result of any disease or injury in 
service.  Accordingly, the claim must be denied.

The claim for an unspecified neurosis must also be denied 
because there is no competent medical evidence of a current 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  In Brammer, the United States Court 
of Appeals for Veterans Appeals (Court) stated that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Brammer, 3 Vet. App. at 
225.  The Court further stated that where the proof is 
insufficient to establish a present disability there could be 
no valid claim for service connection.  Id.

In reaching the foregoing decisions the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt, the 
benefit-of-the-doubt rule is not applicable.  The appeals are 
denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for unspecified neurosis is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


